Citation Nr: 1014032	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to 
February 1969 and from April 1973 to November 1983.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In that decision, the RO denied 
entitlement to service connection for hepatitis C.

In June 2008, the Veteran testified during a hearing at the 
RO before the undersigned; a transcript of that hearing is of 
record.

In November 2008, the Board remanded the claim for additional 
development, specifically, a new VA examination as to the 
etiology of the Veteran's hepatitis C by a specialist for 
infectious disease or hepatology, rather than a nurse 
practitioner or physician's assistant.  Pursuant to these 
remand instructions, the Veteran was afforded two VA 
examinations, in December 2008 and February 2009.  For the 
reasons stated below in the duty to assist portion of the 
VCAA section of the decision, the Board finds that the RO 
substantially complied with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial 
compliance" rather than "strict compliance" is required 
under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-
47 (1999)).

The Board notes that there is no indication that the 
appellant has any hepatitis disability other than that 
associated with hepatitis C.  Therefore, there is no reason 
to address whether there are residuals of hepatitis, 
Australian antigen positive since none are shown or claimed.

FINDING OF FACT

The Veteran's current hepatitis C is not related to service.

CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A fourth element of VCAA 
notification, that VA must request that the claimant provide 
any evidence in his possession that pertains to the claim, 
was rendered inapplicable to this case by a new regulation 
that eliminated this requirement for claims such as this one 
pending before VA on or after May 30, 2008.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a February 2004 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate the claim for 
service connection for hepatitis C.  This letter also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  The 
Veteran was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of his claim, in a March 2006 letter.

Contrary to VCAA requirements, the Dingess-compliant notice 
in this case was provided after the initial adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  The timing deficiency was cured by 
readjudication of the claim in November 2007 and November 
2009 supplemental statements of the case (SSOCs).  Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) from the his second period of service and all 
of the identified post-service private and VA treatment 
records.  The RO requested the records for the first period 
of service from the National Personnel Records Center (NPRC), 
which indicated in a May 2004 response that they did not have 
these records because they had been sent to a VA RO.  In a 
June 2004 letter, the RO told the Veteran that it had not 
received the STRs from the first period of service and asked 
if the Veteran had them or knew where they might be.  The 
Veteran responded in an August 2004 statement that his 
exposure to hepatitis C occurred during his second period of 
service and, as the RO had the STRs from this period of 
service, it should proceed with his claim with the STRs 
currently in the claims file because the STRs from the first 
period of service "have no bearing on my claim."  Thus, to 
the extent that there was error in not continuing efforts to 
obtain the STRs, such error did not prejudice the Veteran 
because, by his own admission, they were not relevant to the 
issue on appeal.  See 38 C.F.R. § 3.159(c)(2) (requiring VA 
to make as many requests as necessary to obtain "relevant 
records").  See also 38 C.F.R. § 19.9(a)(1) (remand required 
only when further action "is essential for a proper 
appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 
2002) (Court must take due account of the rule of prejudicial 
error); Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (a 
reviewing court, in considering the rule of prejudicial 
error, is precluded from applying a mandatory presumption of 
prejudice rather than assessing whether, based on the facts 
of each case, the error was outcome determinative).  However, 
because some of the Veteran's STRs are unavailable through no 
fault of his own, VA's duties to assist, to provide reasons 
and bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened in 
this case.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In addition, the Veteran indicated that he was receiving 
disability payment from the Social Security Administration 
(SSA).  The RO requested the records relating to this 
determination from SSA, which responded in a January 2010 
communication that it either had no such records on file or 
was unable to locate them.  The RO then made a formal finding 
of unavailability and sent the Veteran a January 2010 letter 
which identified the specific records VA was unable to 
obtain, explained the efforts that VA made to obtain those 
records and, asked the Veteran to let it know of alternative 
sources for locating these records, and indicated that the 
Veteran was ultimately responsible for providing the 
evidence.  VA thus complied with its duty to assist in this 
regard.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 
3.159(c)(2), (e)(1).

As to whether VA provided an adequate examination in 
compliance with the Board's November 2008 remand 
instructions, the Board instructed that the RO schedule the 
Veteran for a VA examination as to the etiology of the 
Veteran's hepatitis C by a specialist for infectious disease 
or hepatology, rather than a nurse practitioner or 
physician's assistant.  The Board specifically requested that 
the examiner comment as to whether it is as likely as not 
that the Veteran's hepatitis C is related to service, 
including discussing whether the Veteran's duties as an OR 
technician in service may have been the source of infection, 
whether it is possible that the Veteran had hepatitis C in 
service which went undiagnosed, and whether the reports of IV 
drug use may have been a source of infection considering the 
in-service determination that the Veteran's hepatitis was not 
considered to be due to drugs.

The February 2008 examination was performed by a physician 
with certification in "internal medicine - general."  The 
February 2009 examination was performed by a physician with a 
subspecialty of gastroenterology.  As discussed below, each 
of these physicians either gave an answer to the questions 
listed in the Board's remand or indicated that it would be 
speculative to provide an answer.  The Board takes notice of 
the fact that a gastroenterologist specializes in diseases 
that affect the digestive tract, and the liver is part of the 
digestive tract.  See Dorland's Illustrated Dictionary 30th 
ed., at 758, 1060 (2003); see also Smith (Brady) v. 
Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take 
judicial notice of facts not subject to reasonable dispute) 
(citing Fed. R. Evid. 201(b)).  Thus, a gastroenterologist is 
a specialist who could reasonably be expected to provide the 
appropriate medical analysis and opinion to resolve the 
question posed by the Board in its November 2008 remand, and, 
as shown below, this opinion, along with the opinion of the 
December 2008 VA examiner, provides an adequate basis on 
which to decide the claim.  See D'Aries v. Peake, 22 Vet. 
App. at 105-106 (examination by a neurologist rather than the 
requested internal medicine specialist constituted 
"substantial compliance" with remand instructions because 
neurologist could reasonably be expected to provide 
appropriate analysis and opinion to resolve dispositive 
questions).  Moreover, in the March 2010 post-remand brief, 
the Veteran's representative indicated that the February 2009 
VA examination was "[i]n compliance with the Board's remand 
instructions," and indicated in the February 2010 that 
"[t]he activity called for in the remand has been completed 
and the additional evidence is now a matter of record").  
Thus, there is no claim that the RO did not substantially 
comply with the Board's November 2008 remand instructions.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for hepatitis 
C is thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Establishing service connection generally requires 
(1) evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran was diagnosed with hepatitis in service, and he 
has been diagnosed with hepatitis C during the appeal period.  
The issue is therefore whether his current hepatitis C is 
related to his in-service hepatitis or other in-service 
events (risks).  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, and shared 
toothbrushes or razor blades. VBA letter 211B (98-110) 
November 30, 1998.  An analysis of the evidence of record, 
including the STRs, and multiple medical opinions as to the 
nature and etiology of the Veteran's hepatitis, reflects that 
the weight of the evidence is against his claim for service 
connection for hepatitis C.

The STRs show that in March 1976 the Veteran was hospitalized 
for hepatitis. At the time of the hospitalization, the 
Veteran stated that he did not know how he may have contacted 
hepatitis although he stated he had been in contact with 
patients with hepatitis at the hospital. The Veteran's DD-214 
shows his military occupation specialty (MOS) as 91D20, 
Operating Room (OR) Specialist.  Records also show that the 
Veteran indicated that he engaged in polysubstance drug use 
including some IV drugs in the past, although he stated he 
had not used any "hard" drugs in the past 6 months.  The 
final diagnosis was Hepatitis, Australian antigen positive, 
not considered drug related.

November 2001 Glacier Medical Associates treatment notes 
indicate that the Veteran tested positive for HC 
confirmatory, as well as HB cor and HB surface antibody.  He 
was diagnosed with Hepatitis B and Hepatitis C.  The Veteran 
indicated at this time that he contracted non-A, non-B 
hepatitis (i.e., hepatitis C) during an operative procedure 
in 1976.

In an August 2006 "C&P progress note," a VA nurse 
practitioner (NP) noted the Veteran's claim that he was 
exposed to hepatitis C when working as an OR technician, but 
not as a result of needle sticks.  She noted that the first 
post service diagnosis of this disability was in 2001, and 
that the Veteran denied a history of IV drug use, snorting, 
shared toothbrushes, piercing or razors.  The Veteran did 
indicate that he had had a blood transfusion at age 7.  
Reviewing the records, the NP noted that she could find no 
diagnosis or documentation of non-A, non-B hepatitis in the 
STRs, only a self-report of viral hepatitis on a dental 
record.  She listed the odds of various risk factors causing 
hepatitis C, and concluded that, based on the available 
information, it was more likely than not that the Veteran's 
exposure to hepatitis C was likely secondary to his blood 
transfusion at age 7.  She added, however, that if he could 
produce a document with a diagnosis of non-A, non-B hepatitis 
in 1976, the current hepatitis C would likely be service-
connected based on that specific document.  

The same NP again examined the Veteran in February 2007 and, 
after reviewing the claims file, expressed an opinion as to 
the etiology of the Veteran's hepatitis C in a March 2007 
addendum.  She again noted the Veteran reported he worked as 
an OR technician while in service and denied any needle 
sticks.  The Veteran again stated he was first diagnosed with 
hepatitis C in 2001, reported a blood transfusion at age 7, 
denied history of IV drug use, snorting, shared tooth 
brushes, piercings or razors.  The NP diagnosed him with 
hepatitis C.  In the March 2007 addendum, the NP noted that 
considering the notations in service that the Veteran 
admitted to IV drug use within the previous 6 months in 1976, 
while the Veteran denied IV drug use during the interview, 
the record establishes that he did use IV drugs.  Considering 
his history of IV drug use in addition to the blood 
transfusion at age 7, the NP opined that the Veteran's 
current HCV diagnosis was more likely than not secondary to 
blood transfusion in childhood and or IV drug use as an 
adult, and not due to any other event that may have occurred 
during active duty.

During the June 2008 Board hearing, the Veteran testified 
that while in service he was hospitalized with about 17 other 
people for hepatitis.  He testified he was told at the time 
they had non-A, non-B hepatitis.  He further testified that 
while working in the OR, he would at times be soaked in 
patient's blood.  He also stated that he was stuck with a 
needle after service in 1985 but that it was a clean needle 
which was being prepped for surgery and had not been used on 
the patient yet.  Finally, he denied any IV drug use.  He 
explained that he had reported he smoked marijuana on 
occasion, but that since he was stationed in Germany at the 
time and IV drug use was very common there, the doctor 
concluded that if he was using marijuana, he must also be 
using IV dugs.

As noted, the physician who conducted the December 2008 VA 
examination had a specialty in "Internal Medicine - 
General."   He reviewed the STRs, the August 2006 VA 
progress note, the February 2007 VA progress note and March 
2007 addendum, and the Veteran's Board hearing testimony, 
including his denial of IV drug use.  As to the probability 
that the Veteran's hepatitis C is related to service, the 
December 2008 VA examiner noted the lack of written 
documentation that the Veteran was diagnosed with non-A, non-
B, hepatitis in 1976 (which is what hepatitis C would have 
been called at that time), and concluded that in his opinion 
the Veteran's hepatitis C was not likely ("less likely as 
not") caused by service.  He noted that given the positive 
in-service hepatitis Australian antigen test, at that time 
there was not a routinely available test for hepatitis C, and 
a diagnosis of non-A, non-B hepatitis was given if no 
evidence of either hepatitis A or hepatitis B was confirmed.  
The diagnosis of positive Australian antigen thus reflected 
the lack of a diagnosis of non-A, non-B hepatitis.  As to the 
degree of likelihood that the Veteran's duties as an OR 
technician were the source of his current hepatitis C, the 
December 2008 VA examiner indicated that, because there is no 
written documentation that the Veteran contracted hepatitis C 
in service, the issue could not be resolved without resort to 
mere speculation.  As to the likelihood that the Veteran had 
hepatitis C that went undiagnosed, the examiner wrote that a 
diagnosis on non-A, non-B hepatitis was at that time a 
diagnosis of exclusion, which would not have been given due 
to the fact that there was a positive Australian antigen 
diagnosis.  As to whether IV drug use was the source of 
current hepatitis C, the examiner wrote that he could not 
resolve this without resort to speculation given the conflict 
between the Veteran's testimony and the evidence of record as 
to whether he ever engaged in IV drug use.  He also 
identified risk factors outside of service for hepatitis C as 
the blood transfusion at age 7, and a post service needle 
stick.  The December 2008 VA examiner also cited two 
hepatitis study abstracts in support of his conclusions.

As noted, the physician who conducted the February 2009 VA 
examination had a subspecialty in gastroenterology.  He noted 
the in-service hepatitis diagnosis and blood test results, as 
well as post service positive hepatitis tests.  He examined 
the Veteran and noted that the Veteran denied IV drug use.  
In response to the RO's questions, which were based on the 
Board's remand instructions, the VA examiner first concluded 
that it was unlikely that the Veteran's hepatitis C was 
related to service.  He explained that the Veteran's 
documented hepatitis B resolved after several months as 
indicated by the normal liver enzyme tests in 1976, and that 
the subsequent positive hepatitis B core antibodies with 
negative IgM core is consistent with past, clinically 
resolved infection with that virus.  The examiner added that 
the information available indicated that the Veteran acquired 
hepatitis C infection between 1994 and 2001, a conclusion 
that he based primarily on the finding of abnormal liver 
enzymes at the time of the hepatitis C diagnosis, while those 
liver enzymes had previously been normal.  The VA examiner 
also concluded that it was unlikely that the Veteran's duties 
as an OR tech during service were the source of the current 
hepatitis C infection, because the Veteran had no likely 
parenteral exposure to blood during that time.  The VA 
examiner noted that the description of blood soaked OR 
apparel is not a likely source for transmission of this 
virus, and that the Veteran did not recall being stuck by a 
needle other than in 1985.

The VA examiner also concluded that it was not likely ("less 
likely than not") that that the Veteran had hepatitis C in 
service that went undiagnosed.  He explained that since the 
Veteran's diagnosis in 2001, the ALT has been persistently 
abnormal, and information from the Veteran's history 
indicates that his enzymes were most likely normal until 
1994.  Most people with hepatitis C who have normal liver 
enzymes have mild disease and stable course, and the normal 
enzymes continue to be normal.  Thus, according to the VA 
examiner, it was not likely ("less likely than not") that 
his subsequent enzyme abnormalities are due entirely to 
factors unrelated to his hepatitis C.  One possible factor 
could be fatty liver disease from alcohol or diabetes.  If 
diabetes were the cause, the VA examiner indicated that he 
would expect the enzymes to have been most abnormal before 
this was brought under better control.  He added that there 
is no history to suggest an increase in alcohol use prior to 
the time the abnormal enzymes were found; rather, the history 
is that of decreased use after 1994.  The VA examiner also 
concluded that it is unlikely that the reported IV drug use 
in service were the source of current hepatitis C infection, 
based on the probable time of infection as explained above.  
Finally, the VA examiner concluded that it is most likely 
that the Veteran's hepatitis C infection is due to some risk 
factor or vector that occurred outside the period of active 
service.  He noted that the known risk factor of blood 
transfusion over 40 years prior to the diagnosis of hepatitis 
C is unlikely to be the source because of the time lag, and 
that the Veteran denied parenteral or nasal exposure to 
recreational drugs outside of the time of active service.  
Therefore, according to the VA examiner, the source of the 
Veteran's hepatitis C infection is unknown.

The Veteran is competent to testify as to the risk factors to 
which he was exposed including his use of IV drugs or the 
lack thereof, and this testimony must be weighed against the 
other evidence of record.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds the 
Veteran's testimony as to his lack of IV drug use to be 
consistent with the evidence of record and credible.  
Therefore, the opinion of the NP who prepared the August 2006 
and February 2007 notes and the March 2007 addendum is of 
limited probative value, because she based her conclusion in 
part on the Veteran's IV drug use.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative).

However, the opinions of the December 2008 and February 2009 
VA examiners suffer from no such infirmity.  In fact, the 
December 2008 VA examiner found that he could not answer the 
questions relating to possible in-service IV drug use without 
resort to speculation and the February 2009 VA examiner found 
that it was unlikely that in-service IV drug use was a source 
of the current hepatitis C.  Thus, the probative value of 
these opinions is not reduced by the Veteran's credible 
testimony that he was not an IV drug user.

The December 2008 VA examiner's opinion that the Veteran's 
hepatitis C was not likely related to service, and that the 
Veteran likely did not have hepatitis C that went undiagnosed 
in service was based on the nature of hepatitis testing in 
1976.  Moreover, he indicated that he could not render a non-
speculative conclusion as to the other questions.  The 
February 2009 VA examiner found that the Veteran acquired his 
hepatitis C infection between 1994 and 2001, and not service, 
based on the blood test findings from that time and 
previously.  He also found that the Veteran's duties as an OR 
technician likely did not cause his hepatitis C, because 
blood soaked apparel is not a likely source of transmission 
of the hepatitis C virus.  Finally, the February 2009 VA 
examiner found that the source of the hepatitis C was outside 
of service, but likely not from the blood transfusion when he 
was 7 or nasal exposure to recreational drug use, and was 
therefore unknown.  The opinions of the December 2008 and 
February 2009 VA examiners are therefore entitled to 
significant probative weight, as they either explained the 
reasons for their conclusions or indicated that they could 
not render a non-speculative conclusion, and these 
explanations accurately recounted the evidence of record and 
the physicians who rendered these conclusions were qualified 
to do so.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations include 
whether those opining are sufficiently informed and 
qualified).

As to the Veteran's testimony that he contracted, or was told 
he contracted, non-A, non-B hepatitis, this testimony 
conflicts with both the evidence of record, which indicates 
only a diagnosis of hepatitis B, and the opinions of the 
December 2008 and February 2009 VA examiners, that a 
diagnosis of hepatitis B in 1976 was inconsistent with a 
diagnosis of non-A, non-B hepatitis (later called hepatitis 
C), which was a diagnosis of exclusion.  Given that his 
testimony in this regard conflicts with the evidence of 
record as well as the interpretation of that evidence given 
by qualified medical professionals, the Board finds that the 
Veteran's testimony is either inaccurate or not credible in 
this regard, and that he was not diagnosed with, or told that 
he was diagnosed with, non-A, non-B hepatitis in 1976.  
Caluza, 7 Vet. App. at 511 (in determining whether statements 
submitted by a Veteran are credible, the Board may consider 
factors such as internal consistency, facial plausibility, 
and consistency with other evidence).

The only evidence suggesting a nexus between the Veteran's 
current hepatitis C and service is the Veteran's testimony.  
For example, he wrote in his May 2007 substantive appeal (VA 
Form 9), "I believe that my Hep. 'C' is due to my service 
work in the hospital," and testified similarly at the Board 
hearing.  Lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was 
a layperson, conflicts with Jandreau).  Moreover, the 
Veteran, as an OR technician, has some medical knowledge.  
However, in this case, the question whether the Veteran's 
hepatitis C is related to service is an etiological question 
as to which the opinions of the internal medicine physician 
who conducted the December 2008 VA examination and the 
gastroenterologist who conducted the February 2009 VA 
examination are entitled to more weight than that of the 
Veteran.  Compare Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) ("It is generally the province of medical 
professionals to diagnose or label a mental condition, not 
the claimant") and Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis) 
with Jandreau, 492 F.3d at 1376 (lay witness capable of 
diagnosing dislocated shoulder); and Barr, 21 Vet. App. at 
308-309 (lay testimony is competent to establish the presence 
of varicose veins).  Therefore, to the extent that the 
Veteran is competent to testify as to the etiology of his 
hepatitis C, the probative value of this testimony is 
outweighed by that of the physicians who conducted the 
December 2008 and February 2009 VA examinations.

For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for hepatitis C.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


